758 N.W.2d 259 (2008)
Markell VANSLEMBROUCK, a Minor, by his Next Friend Kimberly A. VANSLEMBROUCK, and Kimberly A. Vanslembrouck, Individually, Plaintiffs-Appellees,
v.
Andrew Jay HALPERIN, M.D., Michigan Institute of Gynecology & Obstetrics, P.C., and William Beaumont Hospital, Defendants-Appellants.
Docket No. 135893. COA No. 273551.
Supreme Court of Michigan.
December 11, 2008.

Order
On order of the Chief Justice, the motion by plaintiffs-appellees for extension of the time for filing their brief on appeal is considered and it is GRANTED. The motion by Livonia Family Physicians, P.C. and others for leave to file a brief amicus curiae is considered and it is GRANTED.